IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00302-CV
 
Dorothy Cullen,
                                                                      Appellant
 v.
 
MohamAd Fatahi, M.D.,
                                                                      Appellee
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court # 64690
 

MEMORANDUM 
Opinion

 




      This
appeal concerns a medical malpractice suit. 
The trial court dismissed Cullen’s suit against Fatahi because Cullen
failed to file an adequate expert report pursuant to former Texas Revised Civil
Statutes article 4590i.  See Medical
Liability and Insurance Improvement Act of Texas, 65th Leg., R.S., ch. 817, pt.
1, 1977 Tex. Gen. Laws 2039, repealed by Act of June 2, 2003, 78th Leg.,
R.S., ch. 204, § 10.09, 2003 Tex. Gen. Laws 847, 884.  Cullen
appeals.  We will affirm.
      An
expert report must state the standard of care.  Act of May 5, 1995, 74th Leg., R.S., ch. 140, § 1, sec.
(r)(6), 1995 Tex. Gen. Laws 985, 987 (repealed 2003) (current
version at Tex. Civ. Prac. & Rem.
Code Ann. § 74.351(r)(6) (Vernon Supp. 2004)); see Walker v.
Gutierrez, 111 S.W.3d 56, 61 (Tex. 2003); Am.
Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d 873, 877 (Tex. 2001). 
In the report filed by Cullen, the doctor stated that he was “aware of
what the Standard of Care is” in the relevant practice, and stated that the
care that Fatahi rendered “was below the Standard.”  But the report did not state what that
standard is, and was thus inadequate.  See Walker at 65; Palacios at 879. 
Accordingly, the trial court did not err in dismissing Cullen’s
action.  See Act of May 5, 1995, 74th Leg., R.S., ch. 140, § 1, sec.
(e)(3), 1995 Tex. Gen. Laws at 986 (repealed 2003) (current version at Tex. Civ. Prac. & Rem. Code Ann.
§ 74.351(b)(2) (Vernon Supp. 2004)); Walker at 61; Palacios at
877.  We overrule Cullen’s sole issue.
      We affirm the judgment.
TOM
GRAY
Chief Justice
Before Chief Justice Gray,
      Justice
Vance, and
      Justice Reyna
Affirmed
Opinion
delivered and filed October 20, 2004
[CV06]